 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DIRK JA’ONG BOUIE,                                 No. 2:16-cv-0624 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   R. WILLOX, et al.,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 8, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 18. Plaintiff has filed a

23   notice advising the court that he would like to amend the complaint (ECF No. 22) and a second

24   amended complaint (ECF No. 23), which will be construed as objections to the findings and

25   recommendations recommending dismissal without leave to amend of his due process, takings,

26   and access to the courts claims.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
                                                       1
 1   court finds the findings and recommendations to be supported by the record and by proper
 2   analysis.
 3            Accordingly, IT IS HEREBY ORDERED that:
 4            1. The findings and recommendations filed May 8, 2019 (ECF No. 18), are adopted in
 5   full;
 6            2. As set forth in Section III of the May 8, 2019 screening order (ECF No. 18 at 6-11),
 7   plaintiff’s due process, takings, and access to the courts claims are dismissed without leave to
 8   amend;
 9            3. Plaintiff’s Second Amended Complaint (ECF No. 23) is stricken.
10

11

12   Dated: July 10, 2019                              /s/ John A. Mendez
                                                       JOHN A. MENDEZ
13                                                     United States District Court Judge
14

15   Boui0624.804

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
